UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-01682) Exact name of registrant as specified in charter:	Putnam Voyager Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	April 30, 2015 Item 1. Schedule of Investments: Putnam Voyager Fund The fund's portfolio 4/30/15 (Unaudited) COMMON STOCKS (95.0%) (a) Shares Value Aerospace and defense (2.9%) Airbus Group NV (France) 321,320 $22,313,178 Bombardier, Inc. Class B (Canada) 6,067,859 12,271,509 Honeywell International, Inc. 360,500 36,381,660 Northrop Grumman Corp. 76,400 11,768,656 Raytheon Co. 275,400 28,641,600 United Technologies Corp. 123,600 14,059,500 Airlines (2.6%) American Airlines Group, Inc. 1,029,200 49,694,922 Spirit Airlines, Inc. (NON) 913,700 62,561,039 Auto components (0.1%) Goodyear Tire & Rubber Co. (The) 82,896 2,351,345 Automobiles (1.8%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) (S) 1,051,876 15,515,171 Tesla Motors, Inc. (NON) (S) 117,900 26,651,295 Yamaha Motor Co., Ltd. (Japan) 1,495,200 35,113,204 Banks (1.9%) Bank of America Corp. 2,207,519 35,165,778 Citigroup, Inc. 247,600 13,202,032 JPMorgan Chase & Co. 448,336 28,361,735 Wells Fargo & Co. 121,100 6,672,610 Biotechnology (9.2%) Aegerion Pharmaceuticals, Inc. (NON) (S) 262,642 6,109,053 AMAG Pharmaceuticals, Inc. (NON) (S) 832,207 42,417,591 ARIAD Pharmaceuticals, Inc. (NON) (S) 1,835,268 15,911,774 Biogen, Inc. (NON) 201,400 75,309,502 Celgene Corp. (NON) 926,000 100,063,560 Gilead Sciences, Inc. (NON) 1,215,328 122,152,617 PTC Therapeutics, Inc. (NON) (S) 279,696 16,432,140 United Therapeutics Corp. (NON) 68,958 11,011,903 Vertex Pharmaceuticals, Inc. (NON) 34,800 4,290,144 Building products (0.5%) Fortune Brands Home & Security, Inc. 519,900 23,187,540 Capital markets (2.4%) Charles Schwab Corp. (The) 555,600 16,945,800 Goldman Sachs Group, Inc. (The) 81,400 15,988,588 KKR & Co. LP 2,166,600 48,770,166 Morgan Stanley 570,200 21,274,162 Chemicals (2.0%) CF Industries Holdings, Inc. 45,200 12,993,644 Monsanto Co. 277,200 31,589,712 Sherwin-Williams Co. (The) 77,200 21,461,600 Tronox, Ltd. Class A 888,729 18,618,873 Commercial services and supplies (0.5%) Tyco International PLC 564,600 22,233,948 Communications equipment (0.5%) Cisco Systems, Inc. 295,600 8,522,148 QUALCOMM, Inc. 170,009 11,560,612 Consumer finance (0.3%) Discover Financial Services 214,500 12,434,565 Diversified consumer services (0.3%) ITT Educational Services, Inc. (NON) (S) (AFF) 2,140,359 11,301,096 Diversified financial services (0.2%) Challenger, Ltd. (Australia) 1,582,473 8,813,824 Electric utilities (0.3%) Exelon Corp. 378,300 12,869,766 Electrical equipment (0.1%) Jiangnan Group, Ltd. (China) 1,664,000 533,574 SolarCity Corp. (NON) (S) 77,300 4,641,865 Electronic equipment, instruments, and components (0.2%) Japan Display, Inc. (Japan) (NON) 2,478,800 10,220,736 Energy equipment and services (1.7%) Baker Hughes, Inc. 588,500 40,288,710 Ezion Holdings, Ltd. (Singapore) (S) 11,911,100 10,778,150 Halliburton Co. 475,879 23,294,277 Food products (0.8%) Keurig Green Mountain, Inc. 242,600 28,231,362 WH Group, Ltd. 144A (Hong Kong) (NON) 6,456,500 4,506,241 Health-care equipment and supplies (1.1%) Becton Dickinson and Co. 60,800 8,564,896 Boston Scientific Corp. (NON) 1,099,400 19,591,308 C.R. Bard, Inc. 114,700 19,106,726 Health-care providers and services (0.1%) China Pioneer Pharma Holdings, Ltd. (China) 2,829,000 2,198,173 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 1,354,540 10,199,686 Hotels, restaurants, and leisure (2.2%) Hilton Worldwide Holdings, Inc. (NON) 479,100 13,874,736 Las Vegas Sands Corp. 104,300 5,515,384 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 991,000 20,236,220 Restaurant Brands International LP (Units) (Canada) (S) 4,381 171,318 Restaurant Brands International, Inc. (Canada) 444,919 18,143,797 Thomas Cook Group PLC (United Kingdom) (NON) 16,140,443 35,526,139 Household durables (1.8%) Panasonic Corp. (Japan) 1,981,500 28,405,150 PulteGroup, Inc. 2,043,652 39,442,484 Whirlpool Corp. 56,300 9,886,280 Household products (0.3%) Energizer Holdings, Inc. 80,600 11,011,572 Independent power and renewable electricity producers (0.5%) Calpine Corp. (NON) 388,600 8,475,366 NRG Energy, Inc. 498,000 12,569,520 Industrial conglomerates (0.3%) Siemens AG (Germany) 40,598 4,443,705 Toshiba Corp. (Japan) 2,024,000 8,094,143 Insurance (2.5%) American International Group, Inc. 236,500 13,312,585 Assured Guaranty, Ltd. 1,695,057 44,054,531 Genworth Financial, Inc. Class A (NON) 3,865,500 33,977,745 Hartford Financial Services Group, Inc. (The) 371,730 15,155,432 Internet and catalog retail (3.6%) Amazon.com, Inc. (NON) 151,700 63,984,026 Ctrip.com International, Ltd. ADR (China) (NON) 277,800 17,690,304 FabFurnish GmbH (acquired 8/2/13, cost $186) (Private) (Brazil) (F) (RES) (NON) 140 118 Global Fashion Holding SA (acquired 8/2/13, cost $9,259,308) (Private) (Brazil) (F) (RES) (NON) 218,573 5,098,421 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $186) (Private) (Brazil) (F) (RES) (NON) 140 118 New Middle East Other Assets GmbH (acquired 8/2/13, cost $76) (Private) (Brazil) (F) (RES) (NON) 57 48 Priceline Group, Inc. (The) (NON) 41,197 50,994,059 TripAdvisor, Inc. (NON) 229,700 18,488,553 Internet software and services (13.1%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 1,014,943 82,504,716 AOL, Inc. (NON) 480,200 19,159,980 Baidu, Inc. ADR (China) (NON) 97,800 19,587,384 Facebook, Inc. Class A (NON) 2,026,181 159,602,277 Google, Inc. Class A (NON) 418,694 229,766,706 Monster Worldwide, Inc. (NON) (S) 3,363,351 19,810,137 Tencent Holdings, Ltd. (China) 424,000 8,756,638 Twitter, Inc. (NON) 282,400 11,002,304 Yahoo!, Inc. (NON) 290,700 12,373,646 IT Services (2.8%) MasterCard, Inc. Class A 220,500 19,891,305 Visa, Inc. Class A 1,484,800 98,071,040 Life sciences tools and services (0.3%) Agilent Technologies, Inc. 321,300 13,292,181 Machinery (0.1%) Manitowoc Co., Inc. (The) (S) 301,100 5,940,703 Media (3.3%) Charter Communications, Inc. Class A (NON) (S) 116,600 21,811,196 Comcast Corp. Class A 623,035 35,986,502 DISH Network Corp. Class A (NON) 406,913 27,531,734 Liberty Global PLC Ser. A (United Kingdom) (NON) 359,151 18,726,133 Lions Gate Entertainment Corp. 227,500 7,054,775 Time Warner Cable, Inc. 22,432 3,488,625 Time Warner, Inc. 185,255 15,637,375 Walt Disney Co. (The) 121,000 13,155,120 Oil, gas, and consumable fuels (2.8%) Anadarko Petroleum Corp. 163,100 15,347,710 EOG Resources, Inc. 132,100 13,071,295 EP Energy Corp. Class A (NON) (S) 428,092 6,322,919 Genel Energy PLC (United Kingdom) (NON) 2,135,744 20,586,985 Gulfport Energy Corp. (NON) 484,600 23,716,324 MarkWest Energy Partners LP 184,000 12,412,640 Pioneer Natural Resources Co. 25,700 4,440,446 Scorpio Tankers, Inc. 1,817,235 16,972,975 Whiting Petroleum Corp. (NON) 181,631 6,885,631 Paper and forest products (0.7%) Louisiana-Pacific Corp. (NON) (S) 1,173,800 17,888,712 Norbord, Inc. (Canada) (S) 596,400 12,031,808 Personal products (0.4%) Avon Products, Inc. (S) 1,526,072 12,468,008 Estee Lauder Cos., Inc. (The) Class A 82,200 6,682,038 Pharmaceuticals (8.2%) AbbVie, Inc. 406,500 26,284,290 Actavis PLC (NON) 278,207 78,693,632 Bristol-Myers Squibb Co. 333,100 21,228,463 Jazz Pharmaceuticals PLC (NON) (S) 660,201 117,977,919 Mylan NV (NON) 266,400 19,250,064 Pacira Pharmaceuticals, Inc. (NON) (S) 147,700 10,114,496 Perrigo Co. PLC 168,500 30,882,680 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 747,000 45,133,740 Real estate investment trusts (REITs) (0.5%) American Tower Corp. (R) 88,300 8,346,999 Hibernia REIT PLC (Ireland) (R) 8,391,188 11,563,251 Real estate management and development (0.8%) Kennedy-Wilson Holdings, Inc. 503,588 12,478,911 RE/MAX Holdings, Inc. Class A (AFF) 646,977 21,861,353 Road and rail (1.2%) Genesee & Wyoming, Inc. Class A (NON) (S) 139,386 12,955,929 Union Pacific Corp. 375,500 39,889,365 Semiconductors and semiconductor equipment (5.1%) Avago Technologies, Ltd. 88,400 10,332,192 Broadcom Corp. Class A 776,200 34,311,921 Canadian Solar, Inc. (Canada) (NON) (S) 595,493 21,080,452 Intel Corp. 554,600 18,052,230 Lam Research Corp. 211,300 15,970,054 Micron Technology, Inc. (NON) 2,814,654 79,176,217 NXP Semiconductor NV (NON) 103,100 9,909,972 ON Semiconductor Corp. (NON) 1,300,600 14,982,912 SunEdison, Inc. (NON) (S) 495,800 12,553,656 Software (5.1%) Autodesk, Inc. (NON) 106,800 6,069,444 Longtop Financial Technologies, Ltd. ADR (Hong Kong) (F) (NON) 478,830 — Microsoft Corp. 1,031,400 50,167,296 Mobileye NV (Israel) (NON) (S) 618,506 27,746,179 Oracle Corp. 715,689 31,218,354 Salesforce.com, Inc. (NON) 910,800 66,324,456 TiVo, Inc. (NON) 2,475,300 27,352,065 Zynga, Inc. Class A (NON) (S) 3,020,137 7,399,336 Specialty retail (1.6%) Gap, Inc. (The) 220,300 8,732,692 Home Depot, Inc. (The) 385,800 41,272,884 Lowe's Cos., Inc. 240,700 16,574,602 Technology hardware, storage, and peripherals (5.8%) Apple, Inc. 1,738,047 217,516,582 Casetek Holdings, Ltd. (Taiwan) 1,831,000 11,108,607 Lenovo Group, Ltd. (China) 3,830,000 6,607,824 Western Digital Corp. 132,480 12,948,595 Tobacco (0.4%) Philip Morris International, Inc. 191,200 15,959,464 Trading companies and distributors (0.4%) HD Supply Holdings, Inc. (NON) 526,500 17,374,500 Transportation infrastructure (0.2%) Aena SA (Spain) (NON) 90,984 8,549,138 Wireless telecommunication services (1.3%) SoftBank Corp. (Japan) 313,800 19,610,447 Vodafone Group PLC ADR (United Kingdom) 1,042,900 36,710,081 Total common stocks (cost $3,571,592,249) PURCHASED OPTIONS OUTSTANDING (0.9%) (a) Expiration Contract date/strike price amount Value Alibaba Group Holding, Ltd. ADR (Call) Jul-15/$100.00 $673,715 $414,874 Alibaba Group Holding, Ltd. ADR (Call) Jul-15/90.00 195,520 368,301 Alibaba Group Holding, Ltd. ADR (Call) Jul-15/110.00 195,520 46,070 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/110.00 518,358 883,349 Coca-Cola Co. (The) (Call) Aug-15/50.00 1,725,294 59,074 Huntsman Corp. (Call) May-15/16.00 1,677,536 11,830,655 L-3 Communications Holdings, Inc. (Call) May-15/105.00 234,500 2,235,020 Michael Kors Holdings, Ltd. (Call) Jun-15/70.00 1,095,370 602,245 Michael Kors Holdings, Ltd. (Call) May-15/50.00 634,115 7,526,945 Pandora Media, Inc. (Call) May-15/11.00 1,184,652 8,109,654 Powershares QQQ Trust Ser. 1 (Call) May-15/110.00 590,598 4,425 Powershares QQQ Trust Ser. 1 (Call) May-15/111.00 2,117,825 3,812 Qihoo 360 Technology Co., Ltd. (Call) May-15/40.00 266,909 5,418,787 SPDR S&P rust (Call) May-15/214.00 4,176,802 414,756 SPDR S&P rust (Call) May-15/214.50 9,357,265 392,069 SPDR S&P rust (Call) May-15/215.00 2,591,987 207,359 SPDR S&P rust (Call) May-15/215.00 941,945 2,637 SPDR S&P rust (Call) May-15/214.00 3,331,084 600 SPDR S&P rust (Call) May-15/214.50 8,998,270 540 SPDR S&P rust (Call) May-15/215.00 5,625,444 281 SPDR S&P rust (Call) May-15/214.00 1,036,258 187 SPDR S&P rust (Call) May-15/216.00 9,975,019 10 Wynn Resorts, Ltd. (Call) May-15/110.00 232,915 866,068 Total purchased options outstanding (cost $49,269,636) WARRANTS (0.8%) (a) (NON) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 3/24/16 $0.00 1,273,300 $11,700,860 Wells Fargo & Co. (W) 10/28/18 34.01 813,312 17,209,682 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 1,087,400 4,577,290 Total warrants (cost $20,499,491) CONVERTIBLE PREFERRED STOCKS (0.8%) (a) Shares Value Actavis PLC Ser. A, 5.50% cv. pfd. (NON) 9,434 $9,440,226 Oportun Financial Corp. Ser. H, 8.00 % cv. pfd. (acquired 2/6/15, cost $6,422,373) (Private) (F) (RES) (NON) 2,255,601 5,780,135 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $18,899,994) (Private) (F) (RES) (NON) 567,268 17,009,995 Total convertible preferred stocks (cost $34,756,367) INVESTMENT COMPANIES (0.7%) (a) Shares Value iShares Dow Jones U.S. Home Construction Index Fund (S) 156,300 $4,051,296 Market Vectors Junior Gold Miners ETF (S) 719,200 17,936,848 SPDR S&P Regional Banking ETF (S) 185,972 7,645,309 Total investment companies (cost $29,396,842) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 3/8s, June 30, 2015 (i) $358,000 $358,647 Total U.S. treasury obligations (cost $358,647) SHORT-TERM INVESTMENTS (13.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 421,633,316 $421,633,316 Putnam Short Term Investment Fund 0.07% (AFF) Shares 94,876,908 94,876,908 SSgA Prime Money Market Fund Class N 0.03% (P) Shares 38,217,000 38,217,000 U.S. Treasury Bills with an effective yield of 0.02%, July 2, 2015 $630,000 629,997 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 120,000 119,999 Total short-term investments (cost $555,477,205) TOTAL INVESTMENTS Total investments (cost $4,261,350,437) (b) FORWARD CURRENCY CONTRACTS at 4/30/15 (aggregate face value $238,959,948) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 6/17/15 $46,679,500 $46,288,004 $(391,496) Euro Sell 6/17/15 35,038,130 37,558,069 2,519,939 Japanese Yen Sell 5/20/15 79,216,486 81,163,599 1,947,113 State Street Bank and Trust Co. Canadian Dollar Sell 7/15/15 28,312,463 27,119,262 (1,193,201) UBS AG British Pound Sell 6/17/15 45,497,908 46,831,014 1,333,106 Total WRITTEN OPTIONS OUTSTANDING at 4/30/15 (premiums $1,915,848) (Unaudited) Expiration Contract date/strike price amount Value Alibaba Group Holding ADR (Call) Jul-15/$100.00 $391,040 $241,718 Alibaba Group Holding ADR (Call) Jul-15/120.00 673,715 78,205 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/130.00 518,358 300,699 Coca-Cola Co. (The) (Call) Aug-15/55.00 1,725,294 15,093 Michael Kors Holdings, Ltd. (Call) Jun-15/80.00 1,095,370 70,370 SPDR S&P rust (Call) May-15/215.50 9,357,265 155,892 SPDR S&P rust (Call) May-15/215.50 8,998,270 360 SPDR S&P rust (Call) May-15/216.00 2,072,278 2 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 749,952 $— 7/31/15 (3 month USD-LIBOR-BBA plus 32 bp) A basket (DBPTMATR) of common stocks $(507,724) JPMorgan Chase Bank N.A. baskets 129,810 — 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks (4,848) baskets 42,385 — 7/16/15 (3 month USD-LIBOR-BBA minu 20 bp) A basket (JPCMPTMD) of common stocks (1,583) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis points ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $4,282,573,775. (b) The aggregate identified cost on a tax basis is $4,271,476,994, resulting in gross unrealized appreciation and depreciation of $657,407,937 and $170,361,473, respectively, or net unrealized appreciation of $487,046,464. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $27,888,835, or 0.7% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $ 218,450,175 $ 1,324,490,931 $ 1,448,064,198 $ 63,864 $ 94,876,908 ITT Educational Services, Inc. 26,697,942 2,795,871 838,092 — 11,301,096 RE/MAX Holdings, Inc. Class A† — 2,689,086 — 1,051,338 21,861,353 Totals * Management fees charged to Putnam Short Term Investment Fund Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $421,633,316 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $397,670,327. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $5,113,764 to cover certain derivative contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $17,687,520 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,199,632 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $524,217,706 $99,044,493 $5,098,705 Consumer staples 74,352,444 4,506,241 — Energy 162,752,927 31,365,135 — Financials 348,002,992 20,377,075 — Health care 814,018,365 2,198,173 — Industrials 341,602,736 43,933,738 — Information technology 1,354,964,168 36,693,805 — Materials 114,584,349 — — Telecommunication services 36,710,081 19,610,447 — Utilities 33,914,652 — — Total common stocks Convertible preferred stocks 9,440,226 — 22,790,130 Investment companies 29,633,453 — — Purchased options outstanding — 39,387,718 — U.S. treasury obligations — 358,647 — Warrants 17,209,682 16,278,150 — Short-term investments 133,093,908 422,383,312 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $4,215,461 $— Written options outstanding — (862,339) — Total return swap contracts — (514,155) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$5,800,158	$1,584,697 Equity contracts	72,875,550	1,376,494 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$39,900,000 Written equity option contracts (contract amount)$25,800,000 Forward currency contracts (contract amount)$418,400,000 OTC total return swap contracts (notional)$64,400,000 Warrants (number of warrants)10,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. Morgan Stanley & Co. International PLC State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— — Forward currency contracts# — — 4,467,052 — 1,333,106 5,800,158 Purchased options# 6,699,611 12,701,475 — 11,228,220 1,023,568 — 540 — 7,734,304 39,387,718 Total Assets $6,699,611 $12,701,475 $4,467,052 $11,228,220 $1,023,568 $— $540 $— $9,067,410 $45,187,876 Liabilities: OTC Total return swap contracts*# — — — 507,724 — 6,431 — — — 514,155 Forward currency contracts# — — 391,496 — 1,193,201 — 1,584,697 Written options# — 412,705 — 300,699 148,575 — 360 — — 862,339 Total Liabilities $— $412,705 $391,496 $808,423 $148,575 $6,431 $360 $1,193,201 $— $2,961,191 Total Financial and Derivative Net Assets $6,699,611 $12,288,770 $4,075,556 $10,419,797 $874,993 $(6,431) $180 $(1,193,201) $9,067,410 $42,226,685 Total collateral received (pledged)##† $6,699,611 $12,019,000 $4,075,556 $10,419,797 $874,993 $— $180 $— $9,067,410 Net amount $— $269,770 $— $— $— $(6,431) $— $(1,193,201) $— * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Voyager Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2015
